Case: 19-50116      Document: 00515301395         Page: 1    Date Filed: 02/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-50116                                FILED
                                  Summary Calendar
                                                                         February 6, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GABRIEL MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-157-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Gabriel Mendoza appeals the 24-month and 60-month prison terms
imposed following the revocation of his supervised release. He contends that
the above-guidelines sentences are procedurally unreasonable.
       This argument was not raised in the district court, and we will review it
only for plain error. See United States v. Kippers, 685 F.3d 491, 497 (5th Cir.
2012). To prevail on plain error review, Mendoza must show a forfeited error


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50116     Document: 00515301395      Page: 2    Date Filed: 02/06/2020


                                  No. 19-50116

that is clear or obvious and that affects his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If Mendoza makes such a showing, this
court has the discretion to correct the error, but only if it “seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” Id. at 135
(internal quotation marks, brackets, and citation omitted).
      Mendoza’s contention that the district court procedurally erred by failing
to adequately explain its sentences is contradicted by the record. Mendoza
asked for within-guidelines sentences, and the Government emphasized
Mendoza’s substantial history of noncompliance with the conditions of
supervised release. Just before imposing Mendoza’s sentences, the district
court stated that it was taking that substantial history into account. Although
the district court did not expressly discuss the relevant 18 U.S.C. § 3553(a)
factors, the record indicates that it considered them, and in any event, “implicit
consideration of the § 3553 factors is generally sufficient,” Kippers, 685 F.3d at
498 (internal quotation marks, brackets, and citation omitted). Thus, Mendoza
has failed to show clear or obvious error. See Puckett, 556 U.S. at 135. Further,
he has not shown that any deficiency in the explanation affected his
substantial rights, as he has not shown that a more detailed explanation would
have resulted in lower sentences. See United States v. Whitelaw, 580 F.3d 256,
264-65 (5th Cir. 2009).
      AFFIRMED.




                                         2